Citation Nr: 1434695	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-44 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for depressive disorder.  

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Appellant was scheduled for a hearing in July 2010, but the Veteran withdrew his hearing request in a letter dated in June 2010.  38 C.F.R. § 20.702(e) (2014).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected depressive disorder is manifested throughout the appeal period by a level of impairment most closely approximating reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent, but no higher, for depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326. 

A June 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, to the extent possible, the Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of private medical treatment for depressive disorder.  

A VA examination was conducted in March 2009.  The Veteran has not argued, and the record does not reflect, that the examination was inadequate for purposes of rating his depressive disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted a psychological examination of the Veteran, and provided findings relevant to the criteria for rating the disability, including assigning the Veteran a GAF score.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to her claim.

In August 2007, the Veteran reported feeling sad and depressed all the time, and an inability to feel happy.  He stayed by himself all the time, and was unable to deal with stress.  

In February 2009, the Veteran reported feeling depressed, anxious, and irritable.  He had crying spells, and broken sleep, but described himself as sleeping too much.  He reported that it does not take much to get him upset.  He was neatly dressed and groomed, with linear and goal directed thought process, tearful affect, and fair insight and judgment.  He denied suicidal or homicidal ideation.  

In June 2008, the Veteran's wife wrote a statement in which she reported that the Veteran is irritable and moody most of the time, stays in his room, hardly goes anywhere, and stays in the car if they go to the store.  She recounted that the last time the couple went into a store, the Veteran had an anxiety attack and needed to return to the car.  

A VA examination was conducted in March 2009.  The Veteran reported having poor concentration, feeling anxious all the time, being short tempered, being sad half the time, and crying one a month.  Although the Veteran had diminished interest and energy, he was not found to be suicidal.  The examiner noted that the Veteran had stopped his work for the Department of Corrections due to a combination of psychiatric and physical symptoms.  The Veteran reported having no friends, but was close to his family.  The examiner described the Veteran's mood as a bit tense but cooperative and friendly with appropriate affect, and no impairment of thought processes or communication.  His insight and judgment were noted to be adequate.  He was assigned a GAF score of 50.  The examiner wrote that he was unable to ascribe a specific degree of impairment to any one of the Veteran's mental diagnoses independent of the other, and recorded his symptoms as a persistent sense of anxiety and short temper, as well as persistent symptoms of depressive disorder with no remissions.  The examiner opined that the Veteran's psychiatric symptoms result in moderate to severe impairment of employment and social functioning, and that the Veteran' psychiatric symptoms are of the nature and extent as to preclude employment sedentary and active.  

In the Veteran's April 2009 notice of disagreement (NOD), he reported depression, crying spells, disliking being around others, and feeling that others are watching him when he is in public.  He described himself as easy to anger, stated that he does not have or want any friends, and that the only family he associates with are his wife and granddaughter.  

In May 2009 the Veteran's wife wrote a statement in which she described the Veteran as having trouble understanding the things she tells him, having a faulty memory, being unable to handle stress, not enjoying things, not visiting family or having friends, and thinking the worst of everyone.  Also in May 2009, the Veteran submitted a statement in which he asserted that he had stopped working because he could not take the stress, panic attacks, and anxiety.  He felt that if he had not stopped working, he would have hurt someone, been fired, or been sued by an inmate.  

An October 2009 treatment note indicates that the Veteran's depression was under control.  He was described as appropriately groomed with cooperative attitude, congruent affect, linear and goal directed thought process, and fair judgment and insight.  His mood was described as having good days and bad days.  

A May 2010 treatment note assigned the Veteran a GAF score of 52.  It indicated that the Veteran had cried speaking about problems at home, but that he had a linear and goal directed thought process, was appropriately groomed, denied suicidal ideation, and had fair judgment and insight.  

In August 2010, the Veteran recounted putting a gun to his head during an argument with his wife, but denied any suicide attempts or current suicidal ideation.  

In June 2010, the Veteran withdrew his request for a hearing, explaining that his anxiety was too bad for him to attend.  

In September 2010, the Veteran once again reported feeling sad all the time, crying spells, social isolation, easy irritability, and anhedonia.  He was described as appropriately groomed, with tearful and dysphoric affect as well as linear and goal directed thought process.  No abnormality in thought content was identified, and the Veteran denied suicidal or homicidal ideation.  His insight and judgment were described as fair.  

Analysis

The Veteran's depressive disorder is best described as manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Although there are instances where the Veteran reports feeling that his symptoms are under control, he consistently returns to feeling depressed, irritable, unable to deal with stressful situations, and lacking in energy.  He has been assigned GAF scores of 52 and 50, which are representative of moderate and severe symptoms.  The Veteran states that he stopped working because of physical ailments as well as due to his anxiety and irritability, which prevented him from performing his job effectively.  He expressed a fear that he might have hurt someone if he remained employed with the Department of Corrections.  The March 2009 examiner agreed that the Veteran's psychiatric symptoms preclude employment, and described them as moderate to severe, which is consistent with his GAF scores.  The Veteran has also reported that his anxiety prevents him from attending the hearing that he had requested in this matter.  The Veteran's psychiatric symptoms thus reduce his reliability and productivity, preventing him from performing simple tasks such as running errands with his wife and factoring heavily into the Veteran's decision to stop working.  As such, the Veteran is not generally functioning satisfactorily with only occasional decreases in efficiency.  Therefore, a rating of 50 percent, rather than the 30 percent which has been assigned, is more appropriate.  

The Veteran is not entitled to a rating of 70 percent or higher because he is not deficient in most areas such as work, school, family relations, judgment, thinking, or mood.  The Board notes that the Veteran's mood is often depressed or anxious, and that he stopped working because of his anxieties and difficulties with stressful circumstances.  However, although his wife has noted that he does not visit some family members, he described himself as close to his family in the March 2009 examination, and has consistently reported a good relationship with his wife and granddaughter.  Although the Veteran's wife has noted that he at times has difficulty understanding what she tells him, the VA examiner and his treatment providers have consistently noted that his judgment and thinking are unimpaired.  Moreover, there is no indication of obsessional rituals which interfere with his routine activities, his speech is normal, and his hygiene has not suffered.  Although the Veteran did report holding a gun to his head during an argument with his wife at one point, in that same treatment session he denied suicide attempts and current suicidal ideation.  He has also denied suicidal ideation at other points throughout his treatment.  As the Veteran's family relations, judgment, and thinking remain unimpaired by his psychiatric symptoms, the Veteran's disability picture does not warrant a rating of 70 percent.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's depressive disorder has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. At 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's depressive disorder, and no extraschedular referral is required.  


ORDER

Entitlement to an evaluation of 50 percent but no higher for depressive disorder is granted.  


REMAND

Although a formal claim for a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is not before the Board, the United States Court of Appeals for Veterans' Claims has held that a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the VA examiner has opined that the Veteran's psychiatric symptoms preclude him from finding employment, and the Veteran asserted in his May 2009 statement that he left work because of the stress, panic attacks, and anxiety.  The Board notes that later in that statement the Veteran wrote that, "I don't want 100% for unemployment.  I just want what I deserve."  However, as the Veteran has stated that he left work because of his psychiatric symptoms, and the VA examiner has concluded that those symptoms preclude employment, the Board resolves the ambiguity in favor of the Veteran and finds that the issue of TDIU has been reasonably raised by the record.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id. For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

In this case, the Veteran is service-connected for depressive disorder, now evaluated as 50 percent disabling.  He is also service-connected for amputation of the proximal interphalangeal joint of the left middle finger with residual of injury of the left right finger, rated at 10 percent; tinnitus, rated at ten percent; and noncompensable hearing loss and erectile dysfunction.  The combined evaluation of the Veteran's disabilities comes to less than the 70 percent combined rating required for a schedular TDIU.  

Pursuant to 38 C.F.R. § 4.16(b) , when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  

The Veteran has stated that he would have stopped working even if his physical ailments had not been a factor because of his anxiety.  The March 2009 VA examiner opined that the Veteran's psychiatric symptoms were of the nature and extent as to preclude employment sedentary and active.  As such, the Veteran's TDIU claim should be referred to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular TDIU.  As that referral has not yet been made, a remand is required to effectuate the action.  

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R.
 § 4.16(b).  

2. Thereafter, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


